Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are directed to an apparatus (claim 1), method (claim 13), and non-transitory (claim 20), thus fall within the four statutory categories of patentable subject matter.
Step 2A prong 1: The claim limitations, when considered both individually and as an ordered combination, are directed to both methods of organizing human activities. With regard to organizing human activities, the claims involve fundamental economic activities and commercial interactions in the form of sales activities. The claims provide  a method of specifying a first user who is a user before boarding a moving vehicle; specifying a second user who is a user sitting on a seat in the moving vehicle; transmitting an inquiry to a terminal of the second user about whether or not to offer his or her seat; transmitting an inquiry to a terminal of the second user about whether or not to offer his or her seat; and notifying a terminal of the first user that the first user can take a seat in the moving vehicle, when a response to the effect that a seat is offered is received from the terminal of the second user. Such activities are tied to both fundamental economic practices and sales activities as they involve a process of setting up a value added offer. Accordingly, the claims recite an abstract idea.
Independent claims 1, 13 and 20 include substantially the same limitations and thus claim 13 will be used as representative of the independent claims. The following limitations considered are merely descriptive of abstract concepts:
a method of specifying a first user who is a user before boarding a moving vehicle; specifying a second user who is a user sitting on a seat in the moving vehicle; transmitting an inquiry to a terminal of the second user about whether or not to offer his or her seat; transmitting an inquiry to a terminal of the second user about whether or not to offer his or her seat; and notifying a terminal of the first user that the first user can take a seat in the moving vehicle, when a response to the effect that a seat is offered is received from the terminal of the second user. 
The following limitations of the dependent claims are considered as merely descriptive of abstract concepts:
obtaining information about attributes of the users; and specifying, based on the attributes of the users, a user who wants to sit on a seat in the moving vehicle as the first user (claims 2, 14); obtaining position information about the terminal of the first user; and specifying the moving vehicle based on the position information of the terminal of the first user (claims 3, 15); obtaining information about a route search from the terminal of the first user; and specifying the moving vehicle based on the information about the route search (claim 4); determining whether or not the moving vehicle has a vacant seat, based on an image taken by a camera that takes an image of an inside of the moving vehicle (claims 5, 16); obtaining position information of the terminals of the users; specifying users who are already on board the moving vehicle, based on the position information of the terminals of the users; and specifying the second user from among the users who are already on board the moving vehicle, based on the position information of the terminals of the users or an image taken by a camera that takes an image of an inside of the moving vehicle (claims 6, 17); specifying, as the second user, a user who is closest to an entrance of the moving vehicle from among a plurality of users who are already on board the moving vehicle and are sitting on seats in the moving vehicle, in cases where there are the plurality of users who are already on board the moving vehicle and are sitting on the seats in the moving vehicle (claims 7, 18); obtaining, from the terminals of users who are already on board the moving vehicle and are sitting on seats in the moving vehicle, information about attributes of the users (claim 8); newly specifying a second user from among users sitting on seats in a second moving vehicle that departs later than the first-mentioned moving vehicle, in cases where a response to the effect that a seat is offered has not been received from the terminal of the second user who is sitting on a seat in the first-mentioned moving vehicle before a time point when the first user will board the first-mentioned moving vehicle (claim 9); the controller performs: obtaining information about a route search from the terminal of the first user; and specifying the second moving vehicle based on the information about the route search (claim 10); transmitting a reward to the terminal of the second user, when it is detected that the second user has offered his or her seat to the first user (claim 11); detecting that the second user has offered his or her seat to the first user, based on an image transmitted from a camera that take an image of an inside of the moving vehicle (claim 12).
Step 2A prong 2: This judicial exception is not integrated into a practical application. The claims recite the additional elements of an information processing apparatus, computer, and non-transitory storage medium. When considered individually and as an ordered combination, the information processing apparatus, computer, and non-transitory storage medium, merely use generic computing devices as a tool to implement the abstract idea. The processing apparatus and computer interface as claimed are generic interfaces that do not include any particular interface elements that could be construed as an improvement to an interface and thus constitutes a general link to a computing environment. Accordingly the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B: The claim(s), when considered individually and as an ordered combination, does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with regard to integration into a practical application, the additional elements amount to using generic computing devices as a tool to implement the abstract idea and provide a general link to a particular field of use or technological environment (i.e. online commerce, computing ). As a result the claims do not provide an inventive concept and are not patent eligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al (20220108228) in view of Gilani (20180336498). 
As per claims 1, 13, 20,
Salter discloses an information processing apparatus including a controller configured to perform:
specifying a first user who is a user before boarding a moving vehicle (par 1, 17);
specifying a second user who is a user sitting on a seat in the moving vehicle (par 1, 17);
transmitting an inquiry to a terminal of the second user about whether or not to offer his or her seat (par 17, 24).
Salter does not explicitly disclose:
notifying a terminal of the first user that the first user can take a seat in the moving vehicle, when a response to the effect that a seat is offered is received from the terminal of the second user.
However, Gilani discloses:
notifying a terminal of the first user that the first user can take a seat in the moving vehicle, when a response to the effect that a seat is offered is received from the terminal of the second user (par 19, 20). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Gilani’s notifying a terminal of the first user that the first user can take a seat in the moving vehicle, when a response to the effect that a seat is offered is received from the terminal of the second user to Salter’s controller provided that is configured to perform: specifying a first user who is a user before boarding a moving vehicle; specifying a second user who is a user sitting on a seat in the moving vehicle; transmitting an inquiry to a terminal of the second user about whether or not to offer his or her seat; and notifying a terminal of the first user that the first user can take a seat in the moving vehicle, when a response to the effect that a seat is offered is received from the terminal of the second user. One would be motivated to do this in order to sharing seats in order to receive incentives. 
As per claims 2, 14,
Salter discloses:
obtaining information about attributes of the users (par 17, 23); and
specifying, based on the attributes of the users, a user who wants to sit on a seat in the moving vehicle as the first user (par 1).
	As per claims 3, 15,
	Salter discloses:
obtaining position information about the terminal of the first user (par 24); and
specifying the moving vehicle based on the position information of the terminal of the first user (par 24). 
As per claims 5, 16,
	Salter discloses:
determining whether or not the moving vehicle has a vacant seat, based on an image taken by a camera that takes an image of an inside of the moving vehicle (par 34); and
transmitting an inquiry about whether or not to offer a seat to the terminal of the second user, when it is determined that there is no vacant seat in the moving vehicle (par 34).
As per claims 6, 17,
	Salter discloses:
obtaining position information of the terminals of the users (par 24);
specifying users who are already on board the moving vehicle, based on the position information of the terminals of the users (par 17, 24); and

specifying the second user from among the users who are already on board the moving vehicle, based on the position information of the terminals of the users or an image taken by a camera that takes an image of an inside of the moving vehicle (par 24).
As per claims 7, 18,
	Salter discloses:
specifying, as the second user, a user who is closest to an entrance of the moving vehicle from among a plurality of users who are already on board the moving vehicle and are sitting on seats in the moving vehicle, in cases where there are the plurality of users who are already on board the moving vehicle and are sitting on the seats in the moving vehicle (par 17, 24).
As per claim 8,
	Salter discloses:
obtaining, from the terminals of users who are already on board the moving vehicle and are sitting on seats in the moving vehicle, information about attributes of the users (par 17, 23); and
specifying the second user based on the attributes of the users who are already on board the moving vehicle and are sitting on the seats in the moving vehicle (par 17, 23).
As per claim 12,
Salter discloses:
detecting that the second user has offered his or her seat to the first user, based on an image transmitted from a camera that take an image of an inside of the moving vehicle (par 34).
Claims 4, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Salter et al (20220108228) in view of Gilani (20180336498) further in view of Suthar et al (20210027334).
As per claim 4,
The combination of Salter and Gilani discloses the claimed invention as in claim 1. The combination does not explicitly disclose:
obtaining information about a route search from the terminal of the first user; and
specifying the moving vehicle based on the information about the route search.
	However, Suthar discloses:
obtaining information about a route search from the terminal of the first user (par 4); and
specifying the moving vehicle based on the information about the route search (par 4). Suthar discloses a user providing destination information. Examiner equates Suthar’s teaching to applicant’s claimed invention.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Gilani’s notifying a terminal of the first user that the first user can take a seat in the moving vehicle, when a response to the effect that a seat is offered is received from the terminal of the second user to Salter’s controller provided that is configured to perform: specifying a first user who is a user before boarding a moving vehicle; specifying a second user who is a user sitting on a seat in the moving vehicle; transmitting an inquiry to a terminal of the second user about whether or not to offer his or her seat; and notifying a terminal of the first user that the first user can take a seat in the moving vehicle, when a response to the effect that a seat is offered is received from the terminal of the second user. One would be motivated to do this in order to communicate targeted content to outside users of a vehicle by means of one or more communication devices. (Suthar par 2). 
As per claim 9,
Suthar further discloses:
newly specifying a second user from among users sitting on seats in a second moving vehicle that departs later than the first-mentioned moving vehicle, in cases where a response to the effect that a seat is offered has not been received from the terminal of the second user who is sitting on a seat in the first-mentioned moving vehicle before a time point when the first user will board the first-mentioned moving vehicle (par 4);
transmitting, to a terminal of the newly specified second user, an inquiry about whether or not to offer a seat (par 4); and
notifying the terminal of the first user that the first user can take a seat in the second moving vehicle, when a response to the effect that a seat is offered has been received from the terminal of the newly specified second user (par 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Suthar’s newly specifying a second user from among users sitting on seats in a second moving vehicle that departs later than the first-mentioned moving vehicle, in cases where a response to the effect that a seat is offered has not been received from the terminal of the second user who is sitting on a seat in the first-mentioned moving vehicle before a time point when the first user will board the first-mentioned moving vehicle; transmitting, to a terminal of the newly specified second user, an inquiry about whether or not to offer a seat; and notifying the terminal of the first user that the first user can take a seat in the second moving vehicle, when a response to the effect that a seat is offered has been received from the terminal of the newly specified second user to Salter’s controller provided that is configured to perform: specifying a first user who is a user before boarding a moving vehicle; specifying a second user who is a user sitting on a seat in the moving vehicle; transmitting an inquiry to a terminal of the second user about whether or not to offer his or her seat; and notifying a terminal of the first user that the first user can take a seat in the moving vehicle, when a response to the effect that a seat is offered is received from the terminal of the second user. One would be motivated to do this in order to communicate targeted content to outside users of a vehicle by means of one or more communication devices. (Suthar par 2). 
	As per claim 10,
	Suthar further discloses:
the controller performs: obtaining information about a route search from the terminal of the first user; and 
specifying the second moving vehicle based on the information about the route search (par 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Suthar’s the controller performs: obtaining information about a route search from the terminal of the first user; and specifying the second moving vehicle based on the information about the route search to Salter’s controller provided that is configured to perform: specifying a first user who is a user before boarding a moving vehicle; specifying a second user who is a user sitting on a seat in the moving vehicle; transmitting an inquiry to a terminal of the second user about whether or not to offer his or her seat; and notifying a terminal of the first user that the first user can take a seat in the moving vehicle, when a response to the effect that a seat is offered is received from the terminal of the second user. One would be motivated to do this in order to communicate targeted content to outside users of a vehicle by means of one or more communication devices. (Suthar par 2). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Salter et al (20220108228) in view of Gilani (20180336498) further in view of Benkreira et al (10,956,837).
As per claim 11,
The combination of Salter and Gilani discloses the claimed invention as in claim 1. The combination does not explicitly disclose:
transmitting a reward to the terminal of the second user, when it is detected that the second user has offered his or her seat to the first user.
However, Benkreira discloses:
transmitting a reward to the terminal of the second user, when it is detected that the second user has offered his or her seat to the first user (col. 1, ll. 17-38).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Benkreira’s transmitting a reward to the terminal of the second user, when it is detected that the second user has offered his or her seat to the first user to Salter’s controller provided that is configured to perform: specifying a first user who is a user before boarding a moving vehicle; specifying a second user who is a user sitting on a seat in the moving vehicle; transmitting an inquiry to a terminal of the second user about whether or not to offer his or her seat; and notifying a terminal of the first user that the first user can take a seat in the moving vehicle, when a response to the effect that a seat is offered is received from the terminal of the second user. One would be motivated to do this in order to allow airlines to offer incentives to passengers in exchange for volunteering to fly on a different flight. (Benkreira  col. 1, ll. 39-54). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/           Primary Examiner, Art Unit 3682